DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Final Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, and 8-21 are pending.
Claims 1-6 and 8-21 are rejected be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvard (U.S. PG Pub. 2015/0276299) in view of Knight (U.S. PG Pub. 20180094827).

As to claims 1 and 10, Harvard teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a plurality of condenser fans (element 16 - fig. 1)[0022]; and a control system configured to perform operations comprising: detecting an operating parameter value of the HVAC system indicative of an ambient condition[0036]; identifying the ambient condition based on a comparison of the operating parameter value to a threshold value[0035-0036 temperature values]; determining an operating mode of the HVAC system[0005]; and operating a subset of the plurality of condenser fans based on the operating mode and in response to identification of the ambient condition[0036].  Harvard teaches that based on an ambient air temperature fans can be reduced in speed or shut off completely. 

Harvard teaches most of the claimed invention, but fails to explicitly teach all of the claimed dependent claims.  However, some of these are obvious variations and are taught by Knight as follows: 


Knight teaches wherein each condenser fan of the plurality of condenser fans is a single speed fan [0047].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Knight into the system and methods of Harvard since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable results would be using further components (fans, compressors, condensers) as defined in Knight in a similar way as done by Harvard.

As to claim 2, Harvard teaches comprises a condenser coil, wherein the at least one condenser fan of the plurality of condenser fans is configured to direct air f across the condenser coil[0021, 0036].  

As to claim 3, Harvard teaches comprising a compressor system, wherein the operating mode corresponds to an operation of the compressor system[0005].  

As to claim 4, Harvard teaches wherein the control system is configured to perform operations comprising operating a first subset of condenser fans of the plurality of condenser fans based on the compressor system operating in a first operating mode and in response to identification of the  ambient condition, and operating a second subset of condenser fans of the plurality of condenser fans based on the compressor system operating in a second operating mode and in response to identification of the  ambient condition[0005, 0036, 0041-0042].  

As to claim 5, Knight teaches comprising a first refrigerant circuit having a first condenser coil and a second refrigerant circuit having a second condenser coil (fig. 8)[0028, 0058], wherein the plurality of condenser fans comprises a first condenser fan positioned proximate to the first condenser coil and a second condenser fan positioned proximate to the second condenser coil (fig. 8).  Furthermore, Harvard teaches that based on  temperatures, that fans may be reduced in speed or shut off completely[0037, 0038, 0056]. 


As to claim 6, Knight teaches wherein the ambient condition is a first ambient condition, wherein the plurality of condenser fans comprises a first condenser fan and a second condenser fan, the first condenser fan is positioned adjacent to an interior section of a housing of the HVAC system, the second condenser fan is positioned adjacent to a distal end of the housing of the HVAC system(fig. 8).  Harvard teaches operating the system in multiple modes and how fans should operate based on outside temperature (first ambient condition) [0004, 0037-0038, 0056].  

As to claim 8, Harvard teaches comprising a sensor communicatively coupled to the control system, wherein the sensor is configured to determine the operating parameter of the HVAC system [0035].  

As to claim 9, Harvard teaches wherein the operating parameter value comprises a temperature value of ambient air, a suction temperature value of a refrigerant circulated by the HVAC system, a suction pressure of the refrigerant circulated by the 2820-0162-US (JOCI:0781) HVAC system, a discharge pressure value of the refrigerant circulated by the HVAC system, or any combination thereof[0035-0036].  

As to claim 11, Harvard teaches wherein the ambient condition is a first ambient condition the computer-executable instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising operating each condenser fan of the plurality of condenser fans in response to identification a second ambient condition wherein the second ambient condition comprises an ambient temperature greater than a threshold temperature[0004, 0037-0038].  

As to claim 12, Harvard teaches wherein the computer-executable instructions, wherein the when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising operating the compressor system in a first operating mode or a second operating mode based on sensor data indicative of a target amount of conditioning to be provided by the HVAC system[0034-0036, wherein the first operating mode comprises operating a first compressor and a second compressor of a first refrigerant circuit and operating a third compressor of a second refrigerant circuit, and the second operating mode comprises operating the first compressor and the second compressor and suspending operation of the third compressor or operating the third compressor and suspending operation of the first compressor and the second compressor [0045].  Harvard teaches that compressors may turned on or restricted based on the load.  Although Harvard does not teach a third compressor, but this is an obvious variation as taught by Knight in fig. 9. 

As to claim 13, Harvard teaches wherein the ambient condition is a first ambient condition, the first ambient condition comprising an ambient temperature less than a threshold temperature the plurality of condenser fans is disposed within a condenser section of the HVAC system, and the computer-executable instructions, when executed by the processing circuitry, are configured to perform operations comprising: operating a first condenser fan and a second condenser fan of the plurality of condenser fans based on the compressor system operating in the first operating mode and in response to identification of the a second ambient condition different from the first condition[0020, 0036], wherein the first condenser fan is an inner fan positioned adjacent to an additional section of the HVAC system coupled to the condenser section, and the second condenser fan is an additional inner fan positioned adjacent to the additional section (fig. 1); and operating the first condenser fan and suspending operation of the second condenser fan based on the compressor system operating in the second operating mode and in response to identification of the first ambient condition[0054, 0056].  

As to claim 14, Harvard teaches wherein the computer-executable instructions, when executed by the processing circuitry, are configured to perform operations comprising suspending operation of a third condenser fan of the plurality of condenser fans in response to identification of the first ambient condition, wherein the third condenser fan is an outer fan[0038, 0056].  

As to claim 15, Harvard teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising; a plurality of fans comprising a first fan and a second fan (fig. 1), a control system configured to perform operations comprising: identifying an ambient condition[0035]; determining an operation of the compressor system; and operating the first fan, the second fan, or both, based on the operation of the compressor system and the ambient condition[0036, 0054, 0056].  

As to claim 15, Knight teaches a first condenser coil and a second condenser coil (fig. 10); a compressor system comprising a first compressor and a second compressor (elements 286, 288), wherein the first compressor is configured to direct refrigerant to the first condenser coil[0058], and the second compressor is configured to direct refrigerant to the second condenser coil wherein the first fan is an inner fan positioned proximate to the first condenser coil[0058], and the second fan is an additional inner fan positioned proximate to the second condenser coil (fig. 10).  3020-0162-US (JOCI:0781)

As to claim 16, Harvard teaches wherein the control system is configured to perform operations comprising operating the second fan and suspending operation of the first fan based on one of the first compressor or the second compressor being in operation, the other of the first compressor or the second compressor not being in operation, and in response to identification of a the ambient condition[0045] wherein the ambient condition comprises an ambient temperature less than a threshold temperature.  

As to claim 17, Harvard teaches wherein the compressor system comprises a multiple compressor configured to direct refrigerant to the first condenser coil, and the control system is configured to perform operations comprising operating the first fan and the second fan based on the first compressor, the second compressor [0056] Knight teaches multiple compressors and multiple condenser (fig. 9). 

As to claim 18 Harvard teaches wherein ambient condition is a first ambient condition[0035-0036], and a HVAC system comprises a comprising a third fan that is an outer fan[0038], wherein the control system is configured to perform operations comprising: suspending operation of the third fan in response to identification of an  ambient condition[0056]; and operating the third fan in response to identification of a non- ambient condition[0004].  

As to claim 19, Knight teaches wherein each of the first condenser coil and the second condenser coil is U-shaped to cooperatively surround the first fan and the second fan (fig. 10).  

As to claim 20, Harvard teaches wherein the first fan and the second fan are similar to one another (fig. 1, elements 160). Knight goes on to teach these can be single speed fans as shown above. 

As to claim 21, Harvard teaches wherein the ambient condition comprises an ambient temperature less than a threshold temperature, and the operating parameter value comprises a temperature value of ambient air, a suction temperature value of a refrigerant circulated by the HVAC system, a suction pressure value of the refrigerant circulated by the HVAC system, a discharge pressure value of the refrigerant circulated by the HVAC system, or any combination thereof [0035].

Response to Arguments
Applicant’s arguments, see page 9 and 10, filed 6-30-22, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knight.
Applicant's arguments filed 6-30-22 have been fully considered but they are not persuasive. Applicant seems to that there is no prima facie case made.  Specification the motivation is lacking. Examiner disagrees; as pointed out for claim 7 (now included in claim 1) and for claim 15. Knight shows a different type of fan (single speed) and how to operate a single speed fan to cool portions of an HVAC system.  This seems to be the only difference in claim 1 and 10.  This is merely using known elements to do the same operation as other known elements.  In this case it is pendulum fans as taught in Knight.  In at least the cited portion Knight (0047 for example) makes clear that the single speed fans would control and adequately manage a heating and cooling load.  There is no question to one of ordinary skill in the art that the fans of Knight would provide adequate cooling, as stated, for the system and methods of Harvard. 
Examiner notes that the Applicant cannot, or for some reason chosen not to, argue the actual claim limitations so there is no claim response here.  
The combination is proper and teaches all of the claimed invention and this action is made final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119